Citation Nr: 1502462	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension as secondary to diabetes mellitus, and if so whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for erectile dysfunction as secondary to diabetes mellitus, and if so whether the claim should be granted.

3.  Entitlement to service connection for sleep apnea as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When this case was before the Board in March 2014, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and electronic records in systems known as the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  A July 2008 rating decision denied service connection for hypertension; the Veteran did not appeal the decision.

2.  Evidence received since the July 2008 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension and is not sufficient to raise a reasonable possibility of substantiating the claim.



3.  An October 2007 rating decision denied service connection for erectile dysfunction; evidence received during the appeal period following the October 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

4.  The Veteran's erectile dysfunction was not caused or permanently worsened by his service-connected diabetes mellitus. 

5.  The Veteran's sleep apnea was not caused or permanently worsened by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2014).

4.  The criteria for service connection for sleep apnea as secondary to service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The RO's June 2011 letter provided the Veteran with some required notice prior to the initial adjudication of the claims, but it did not include notice of the basis of the prior denial for the service connection claims for hypertension or erectile dysfunction or of the kind of evidence that would be considered new and material.  However, pursuant to the Board's March 2014 remand, the originating agency provided the Veteran such notice in March 2014, satisfying the duty to notify the Veteran.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, VA provided the Veteran with VA examinations in September 2007 and July 2011 to determine the etiology of his claimed disabilities.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination reports to be adequate for adjudication purposes.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims.






Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Hypertension Claim to Reopen

In July 2008, the RO denied service connection for hypertension as secondary to diabetes mellitus.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

The evidence of record in July 2008 included the Veteran's service treatment records and post-service VA treatment records, none of which revealed a diagnosis of or treatment for hypertension.  The report of a May 2008 VA diabetes mellitus examination notes a history of a diagnosis of hypertension from 2004 and that it was not caused or aggravated by the Veteran's diabetes.  The RO denied the claim because the evidence did not show that the Veteran's hypertension was caused or aggravated by his diabetes.

Evidence added to the record since the July 2008 rating decision includes VA treatment records and report of two hypertension VA examinations.  However, none of these records suggest that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  Therefore, they are not material.  The Veteran's statements have also been added to the record but they are essentially cumulative or duplicative of statements previously of record.  Therefore, they are not new.

Accordingly, reopening of the claim is not in order.

Erectile Dysfunction Claim to Reopen

The Veteran was denied entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus in an October 2007 rating decision because the evidence failed to show that his erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision.

Pertinent evidence was received within the appeal period following the October 2007 rating decision but was never acknowledged by the RO.  This evidence includes an assessment from a May 2008 VA diabetes examination concluding that the Veteran's erectile dysfunction was at least as likely as not secondary to diabetes mellitus.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to unestablished facts necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Service Connection Claims

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Erectile Dysfunction Claim

The Veteran contends that service connection is warranted for erectile dysfunction  because it was caused or aggravated by his service-connected diabetes mellitus.  He does not allege, and the evidence does not suggest, that it is directly related to service.

The Veteran underwent a VA examination in September 2007.  He reported that he was diagnosed with diabetes in 2006.  He stated that his erectile dysfunction began around age 40, or in 1985, when he noticed partial loss of erectile function.  It had since become more pronounced.  The examiner diagnosed erectile dysfunction but opined that it was not caused or aggravated by his diabetes mellitus because its onset was several years prior to the diagnosis and presentation of the diabetes.

At a May 2008 diabetes VA examination, the Veteran stated he had only experienced erectile dysfunction for two years and diabetes for three years.  The examiner concluded that the erectile dysfunction was at least as likely as not secondary to the diabetes mellitus.

The Veteran reported at a July 2011 VA examination that his erectile dysfunction had its onset 40 years ago.  He did not do anything about it for many years until he was finally referred to a urologist.  He felt his condition had become progressively worse.  The examiner opined that the Veteran's erectile dysfunction was unrelated to his diabetes because it manifested many years prior to the diagnosis of diabetes and had gotten progressively worse.  By the time he was diagnosed with diabetes, around 2007, he had total impotency.

In a June 2012 VA form 9, the Veteran's representative argued that the erectile dysfunction was due to his diabetes.  While he concurred that erectile dysfunction was shown before his diagnosis of diabetes, he believed it was a clear symptom of the diabetes which was officially diagnosed after.  

The Veteran was afforded another VA examination in July 2014.  He reported that he began noticing difficulties with having and maintaining erections at about the age of 40.  Some medications helped to an extent, but by around 2000 he was unable to have sexual intercourse.

The examiner concluded that the Veteran's erectile dysfunction was unrelated to his diabetes.  He was diagnosed with hypogonadism, a condition unrelated to diabetes.  He was also totally impotent by the time he was diagnosed with diabetes in 2006 or 2007, meaning that the diabetes did not aggravate his erectile dysfunction.

The preponderance of the medical evidence of record pertaining to whether the Veteran's erectile dysfunction was caused or aggravated by his diabetes mellitus is unfavorable to his claim.

The Veteran informed the September 2007 VA examiner that his erectile dysfunction began around the age of 40 before he had diabetes.  The examiner diagnosed erectile dysfunction but opined that it was not caused or aggravated by his diabetes mellitus because its onset was several years prior to the diagnosis and presentation of the diabetes.

Similarly, the Veteran told the July 2011 VA examiner that his erectile dysfunction had its onset when he was 40 and that it had become progressively worse.  The examiner opined that the Veteran's erectile dysfunction was unrelated to his diabetes because it was manifested many years prior to the diagnosis of diabetes and got progressively worse.  By the time he was diagnosed with diabetes, around 2007, he had total impotency.

The Veteran told a third VA examiner July 2014 that he began noticing difficulties with having and maintaining erections at about the age of 40 and that by around 2000 he was unable to have sexual intercourse.  The examiner concluded that the Veteran's erectile dysfunction was unrelated to his diabetes, in part because he was diagnosed with hypogonadism, a condition unrelated to diabetes.  Also, he was totally impotent by the time he was diagnosed with diabetes in 2006 or 2007, meaning that the diabetes did not aggravate his erectile dysfunction.

The Board acknowledges that a May 2008 diabetes VA examiner concluded that the Veteran's erectile dysfunction was at least as likely as not secondary to his diabetes mellitus.  However, the Board finds this opinion far less probative than those of the other three VA opinions.  First, during the 2008 examination, the Veteran reported that he had only experienced erectile dysfunction for two years and diabetes for three years, which contradicts what he consistently told the other examiners and thus does not appear very credible.  Second, unlike the other three examiners, the 2008 examiner provided no rationale for his opinion.  Moreover, the May 2008 examination was primarily for diabetes and therefore did not involve a detailed genitourinary examination as the others did.

Finally, the Board has considered the Veteran's argument that his while his erectile dysfunction began before his diagnosis of diabetes, he believed it was a clear symptom of the underlying diabetes that was officially diagnosed afterward.   However, while the Veteran might sincerely believe that his erectile dysfunction was an early symptom of his diabetes, as a lay person, he is not competent to provide an opinion linking his erectile dysfunction to a later diagnosis of diabetes.  As discussed above, the medical evidence shows that the two disabilities are not causally related in this case.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Sleep Apnea Claim

The Veteran contends that service connection is warranted for sleep apnea because it was caused or aggravated by his service-connected diabetes mellitus.  He does not allege, and the evidence does not suggest, that it is directly related to service.  Private treatment records indicate that he was diagnosed with severe obstructive sleep apnea in March 2011.

The Veteran was afforded a VA examination in July 2011.  He reported that his sleep apnea began around 2004 when his wife noticed that he was snoring a lot and he had episodes where he stopped breathing.  He was diagnosed three months ago and was now sleeping much better with a CPAP machine.  The examiner concluded that the Veteran's sleep apnea was unrelated to his diabetes because an extensive search of the medical literature failed to reveal a link between diabetes mellitus, type II, and obstructive sleep apnea.  

In his August 2011 notice of disagreement, the Veteran's representative stated that Taber's Cyclopedia Medical Dictionary, 21st Edition (Taber's), listed sleep apnea as being found in patients who suffer from type II diabetes mellitus.  Similarly, in his June 2012 VA Form 9, his representative argued that the Veteran's sleep apnea was clearly due to his diabetes.  The sleep apnea did not set in until the Veteran developed his diabetes.  Also, it had been shown in medical treatises that sleep apnea could be a side effect of type II diabetes mellitus.  According to Taber's, those with sleep apnea "often have . . . type II diabetes mellitus . . . ."

The Veteran was afforded a second VA examination in July 2014.  The Veteran again complained of snoring and witnessing apnea for years prior to the date of his diagnosis in March 2011.  He was currently doing well and felt rested when he woke up in the morning.  The examiner noted that while the Veteran's sleep apnea was diagnosed in 2011, his complaints of snoring and witnessed apneic episodes went back to around 2004, which implied that it manifested prior to the diagnosis of diabetes in 2006.  Also, there was no mention in the medical literature of diabetes being a risk factor for sleep apnea.  Diabetes also did not aggravate his sleep apnea, since diabetes and sleep apnea are two separate conditions that are unrelated but happened to exist as co-morbities in this case.  In addition, the Veteran was currently doing better regarding his sleep apnea, without any change in treatment. 

The only medical evidence of record directly pertaining to whether the Veteran's sleep apnea was caused or aggravated by his diabetes mellitus is unfavorable to his claim.

The Veteran reported to the July 2011 VA examiner that although he was diagnosed with sleep apnea in March 2011, years after his diagnosis of diabetes in 2006, he had been experiencing apneic symptoms since 2004.  The examiner concluded that the Veteran's sleep apnea was unrelated to his diabetes because an extensive search of the medical literature failed to reveal a link between diabetes mellitus, type II, and obstructive sleep apnea.  

Similarly, at his July 2014 VA examination, the Veteran reported witnessing apneic symptoms for years prior to the date of his diagnosis in March 2011.  He was currently doing well and felt rested when he woke up in the morning.  The examiner noted that while the Veteran's sleep apnea was diagnosed in 2011, his complaints of snoring and witnessed apneic episodes went back to around 2004, which implied that it manifested prior to the 2006 diagnosis of diabetes.  Also, there was no mention in the medical literature of diabetes being a risk factor for sleep apnea.  Diabetes also did not aggravate his sleep apnea, since diabetes and sleep apnea are two separate conditions that are  unrelated but happened to exist as co-morbities in this case.  In addition, the Veteran was currently doing better regarding his sleep apnea, without any change in treatment. 

The Board acknowledges the Veteran's references to Taber's, which lists sleep apnea as being found in patients who suffer from diabetes and which notes that those with sleep apnea often have diabetes.  He also alleged that it had been shown in medical treatises that sleep apnea could be a side effect of diabetes.  However, the examiner specifically stated in the July 2011 opinion that an "extensive search" of the medical literature failed to reveal a link between diabetes mellitus, type II, and obstructive sleep apnea.  In July 2014, the examiner repeated that there was no mention in the medical literature of diabetes being a risk factor for sleep apnea.  Given that the examiner is a medical professional who has conducted her own research and drawn informed conclusions, that the Veteran has not supplied any actual reports backing up his statements, and that none of the research cited by the Veteran specifically indicates that diabetes mellitus could be a cause of sleep apnea, the Board finds that the Veteran's arguments bear little probative weight.

Finally, the Board has considered the Veteran's argument that his sleep apnea did not set in until he had developed diabetes and that the sleep apnea was clearly due to his diabetes.  As discussed above, the Veteran consistently stated that while he was not diagnosed with sleep apnea until after he was diagnosed with diabetes, he began noticing apneic symptoms a couple of years before his diabetes diagnosis.  Also, while the Veteran might sincerely believe that his sleep apnea is related to his diabetes, as a lay person, he is not competent to provide an opinion linking his sleep apnea to another disability.  As discussed above, the medical evidence shows that the two disabilities are not related.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for sleep apnea as secondary to diabetes mellitus, type II, must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


						(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received, reopening of the claim for service connection for hypertension as secondary to diabetes mellitus is denied.

New and material evidence having been received, reopening of the claim for service connection for erectile dysfunction is granted.

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


